Allowability Notice

		Reason for allowance
Claims 23-44 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(Claim 23, 37, 44) “…. determining whether the first screen comprises a screen of an application executing in a single screen mode or a multi screen mode: 

in response to the single pinch gesture and determining the first screen comprises a screen of an application executing the single screen mode, modifying the plurality of displays from the first display state to a second display state; and in response to the change wherein changing to the second display state comprises:

displaying the first screen on the second display; and changing a display on the first display, wherein the change to the first display is one of:

displaying a desktop on the first display, wherein the desktop is uncovered when the first screen moves to the second display; or displaying a second screen on the first display, wherein the second screen was previously displayed on the second display: and in response to the single pinch gesture and determining the first screen comprises a screen of an application executing the multi screen mode, maintaining the first display state unchanged”

As dependent claims 24-36, 38-43 are depend from an allowable base claim, they are at least allowable for the same reasons as noted above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erik Stitt whose telephone number is (571)270-5064.  The examiner can normally be reached on M-F 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Savla, Arpan, can be reached on (571) 272-1077.The fax phone number for the organization where this application or proceeding is assigned is 571-270-6064.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


EVS


/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145